           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                     EASTERN DIVISION

GABRIEL GONZALEZ
Reg. #30515-112                                          PETITIONER

v.                       No. 2:17-cv-129-DPM

GENE BEASLEY, Warden                                   RESPONDENT

                                ORDER
     Motion, NQ 31, denied. The facts in the recommendation were
taken from the opinion in Gonzalez's direct appeal, which remains
published. The Court therefore declines to seal or alter its Orders.
     So Ordered.



                                               ~
                                 D.P. Marshall Jr.
                                 United States District Judge
